Appeal by employer from an award of the Workmen’s Compensation Board awarding double compensation pursuant to section 14-a of the Workmen’s Compensation Law. Claimant was employed as a gasoline station attendant by the employer and was injured in the course of such employment on November 2, 1947. Claimant was then seventeen years of age. The employer did not have on file any employment certificate or work permit as required by section 131 of the Labor Law. No such certificate or permit was issued for this employment or employer until December 3, 1947, which was about a month after the accident. Claimant had obtained a work permit on July 2, 1947, authorizing his employment at “Hermans Pastry Shoppe”. Section 14-a of the Workmen’s Compensation Law in clear language fixes the time of violation as “the time of the accident”. Section 131 of the Labor Law is equally clear that the certificate must authorize “the employer named therein” to employ the child. The board has found that at the time of the accident on November 2, 1947, claimant was employed in violation of the Labor Law. The undisputed evidence sustains the finding. Award unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.